Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the
invention was made.
This application currently names joint inventors. In considering patentability of the claims under 35 U.S.C. 103(a), the Examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the
time a later invention was made in order for the Examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the Examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Claims 1-9 are rejected under 35 U.S.C. 103(a) as being unpatentable over Huang et
al. (Scientia Horticulturae 197 447-453 2015) in view of Mavi et al. (Asian Journal of Plant Sciences 5(6) 940-947 2006) and Qing et al. (Medecinal Plant 3(11) 84-86 2012) and Kowalski et al. (South African Journal of Botany 67 362-366 2001) and Plantigen (Woody Plant medium product information 2017) and further Khaldun et al. (frontiers in plant science vol.7 article 1475 2016).

The claims are drawn to a method for efficiently grafting and seedling culture of solanaceous vegetables comprising:
Accelerating germination and sowing scion seeds of solanaceous vegetables;
After the scion seeds grow into seedlings taking a portion above cotyledon and cutting lower section into a wedge shape on both sides and inserting the lower section into a split of a rootstock, and adjusting a position of sleeve to fix scion on the rootstock; and
Planting the grafted seedlings into matrix and proceeding to cultivation management , wherein the rootstock is obtained by:
Taking newly induced branches of Lycium barbarum or Lycium ruthenicum Murr. And sterilizing;
Cutting the branches into small stems, inoculating into a bud induction culture medium for bud induction germination;
 when the newly induced buds on the small stems grow to 3 cm or more, cutting at
lower end horizontally, and inoculating into a rooting culture medium to make the buds grow
into a complete plant, wherein in the rooting culture medium, a culture medium consisting of
WPM and MS in a volume ratio of 1:1 are used as a basic culture medium, and sucrose, agar,
IBA, NAA are added with the concentrations of 30 g/L, 8 g/L, 0.4 mg/L and 0.05 mg/L,
respectively, and the pH value of the rooting culture medium is 5.8;
 transplanting the complete plant into matrix for domestication; and
 cutting off top end of the plant horizontally, removing leaves in an area of 2 cm
below the flat cut, splitting the cut by 0.5 cm- 0.8 cm to form a split, and sleeving the split,
thus, obtaining the rootstock which can be used for efficiently grafting solanaceous vegetables.

Regarding claims 1-3 Huang et al.  teach a tomato plant (solanaceous vegetable) grafted on Lycium chinense using cutting propagation and cleft grafting, the insertion junction was fixed and covered with film bags, then planted the grafted seedlings.
Huang et al. do not teach accelerating germination of the scion seeds and how the rootstock is obtained.
However,
Mavi et al. teach a method of priming seeds, which increases faster seedling emergence (p. 945 first column, second paragraph).
Qing et al. teach the establishment of rapid propagation system of high quality seedling of Lycium barbarum. The method which comprises: cutting branches in small stems washed with tap water, soaked n 75% ethanol rinsed in sterile water then washed with 0.1% HgCl2. Using a MS medium with IBA, NAA, sucrose and agar and a pH of 5.8 at 80%-90% humidity a temperature of 24-26 oC under 2000 lx illumination.  The treatment comprises three different culture media: germination of buds, proliferation of buds, and rooting. 
 Kowalski et al. teach a basal culture medium using Woody Plant Medium supplemented with Murashige and Skoog medium.
The references also do not specifically teach adding the ingredients in the amounts claimed by Applicant.  The amount of a specific ingredient in a composition is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize.  Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ.  It would have been customary for an artisan of ordinary skill to determine the optimal amount of each ingredient to add in order to best achieve the desired results.  Thus, absent some demonstration of unexpected results from the claimed parameters, this optimization of ingredient amount would have been obvious at the time of Applicant’s invention.


At the time of the invention it would have been obvious for one ordinary skill in the art to add the step of priming the seeds as taught by Mavi et al. One of ordinary skill in the art would have been motivated to add this step knowing that it reduced significantly emergence time.
It would also have been obvious for one ordinary skill in the art to use a medium comprising WPM mixed with MS as taught by Kowalski et al.in view of the results obtained. 

Regarding claims 4-9 they are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Huang et al., Mavi et al., Qing et al. and Kowalski et al. as applied to claims 1-3.
It would also be obvious to optimize result effective variables of light intensity and length as well as the percentage of humidity.  As stated in the MPEP 2144.05, section II, “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. ‘[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation’ (emphasis added).  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).”  


Comment

No claim is allowable.







Future Correspondence

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Annette H. Para whose telephone number is (571) 272-0982.  The examiner can normally be reached Monday through Thursday from 5:30 a.m. to 4:00 p.m.
	If attempts to reach the examiner by telephone are unsuccessful, contact the examiner’s supervisor, Zhou Shubo (Joe) (571) 272-0724.  The fax number for the organization where the application or proceeding is assigned is (571) 273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to (571) 272-0547.

	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 

	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.


/Annette H Para/
Primary Examiner